Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 9-14-20 have been accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 recites the limitation "the virtual marker" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 28-30 are rejected under 35 U.S.C. 102a2 as being anticipated by Trail (US 2018/0196509).
Regarding claim 12, Trail (Fig. 1, 2, and 4) discloses a method for user-specific calibration of a display apparatus placeable on the head of a user (“head-mounted display” discussed in [0044]) for an augmented presentation (“augmented views of a physical, real-world environment” discussed in [0044]), wherein the display apparatus comprises a holding apparatus (including 110, 105, etc. as seen in Fig. 1) which is placeable on the head of a user (the band 110 goes around the head of a user), wherein a camera (130, which “includes at least one imaging device (camera)” as discussed in [0018]) is attached to the holding apparatus (seen inside of 105 in Fig. 2), wherein an image generating module (210) is attached to the holding apparatus (seen inside of 105 in Fig. 2) and generates an image (210 “provide image light” as discussed in [0021]), and wherein an imaging optical unit (220) is attached to the holding apparatus (seen inside of 105 in Fig. 2) and depicts the generated image when the holding apparatus is in the state in which it is placed on the head of the user (220 is used so “corrected image light is presented to a user of the HMD 100” as discussed in [0023], see also [0021] which discusses how 220 “provides altered image light” to the eye of the user) in such a way that the user can perceive it with at least one eye as a virtual image in overlay with the real environment (“augmented views of a physical, real-world environment with computer-generated elements” discussed in [0044]), the method comprising:
A) in a basic calibration procedure in the state of the holding apparatus in which it is placed on the head of the user (the calibration process shown in Fig. 4), ascertaining a position of the at least one eye in all three spatial directions relative to the display apparatus (“calculate 3D coordinates of the eye's different surfaces” as discussed in [0028], corresponding to step 460), and storing the position in the display apparatus as adjustment data (“update a model of the eye 230” as discussed in [0028], while [0070] further discloses how “information resulting from a computing process… is stored on a non-transitory, tangible computer readable storage medium”), the image generating module generating the image taking into account the adjustment data (“perform foveated rendering of one or more images displayed on the electronic display 210 based on the estimated position/orientation of the eye 230” as discussed in [0029]).

Regarding claim 28, Trail discloses a method as discussed above, wherein recordings of the camera are evaluated in order to ascertain the positioning information (the position of the eye is determined “based on captured data from the detector 300” as discussed in [0028]).

Regarding claim 29, Trail discloses a method as discussed above, wherein in step A) at least one recording of the user with a worn display apparatus is evaluated to ascertain the position of the at least one eye (specifically, a recording of the user’s eye as discussed above, and in [0028]).

Regarding claim 30, Trail discloses a method as discussed above, wherein the at least one recording is taken by means of the camera (as discussed above, the imaging device 270 includes a camera, see [0018]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 31 is rejected under 35 U.S.C. 102a1 as being anticipated by Fu et al. (US 2017/0161956).
Regarding claim 31, Fu (Fig. 1, 2, 4, 9, 10, and 12) discloses a method for the user-specific calibration of a display apparatus placeable on the head of a user (100, shown on a user’s head in Fig. 2) for an augmented presentation (“augmented reality” discussed in [0072]), wherein the display apparatus comprises a holding apparatus (including 20 and 90) which is placeable on the head of a user (seen in Fig. 2), a camera (60) attached to the holding apparatus (seen in Fig. 1), an image generating module (241 and 242) that is attached to the holding apparatus (inside of 20, as seen in Fig. 4) and generates an image (“image light emitted from the right LCD 241” discussed in [0079], with the left section having the “same configuration as the right”), and an imaging optical unit (251 and 252) that is attached to the holding apparatus (inside of 20, as seen in Fig. 4) and depicts the generated image when the holding apparatus is placed on the head of the user (“image light emitted from the right projection optical system 251 to a user's right eye RE” as discussed in [0079]) in such a way that the user can perceive it with at least one eye as a virtual image in overlay with the real environment (“an AR image is visually perceived by a user so as to be aligned with (superposed on) a real object” as discussed in [0097]), the method comprising:
A) in a fine calibration procedure in the state of the holding apparatus in which it is placed on the head of the user (the calibration process shown in Fig. 9 and 10):
A1) showing a virtual marker (called a “marker image”) to the user as a virtual image (labelled IMG in Fig. 12) such that the virtual marker is presented as close as possible to a specified location of a real object based on adjustment data stored in the display apparatus (based on the adjustment data, called “parameter settings,” “make a user US visually perceive the AR image” wherein the “AR image (AR model) is substantially aligned with those of a specific object” as discussed in [0073]),
A2) deriving correction data (“collect calibration data” as discussed in [0089], also called a “transformation parameter” in [0100]) based upon positioning information (when “the marker image IMG and the real marker MK2 are visually perceived by the user US so as to be aligned with each other” as discussed in [0089]) which specifies a relative movement of the virtual marker and the real object (a “relative positional relationship” for example including “rotation” and “translation,” as discussed in [0101]) in order to attain for the user an overlay of the virtual marker with the specified location of the real object that is as exact as possible (“having a high level of superposition accuracy of an AR image” as discussed in [0089]), and
A3) after carrying out steps A1) and A2), correcting the adjustment data with the correction data obtained in this way (the “transformation parameter” is updated with the collected calibration data in step S209, see also [0101]) and are stored in the display apparatus as new adjustment data (“transformation parameter is updated and stored” as discussed in [0165]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Trail as applied to claim 12 above, and further in view of Fu.
Regarding claim 13, Trail discloses a method as discussed above, however fails to teach or suggest an additional “fine calibration procedure.”
Fu (Fig. 1, 2, 4, 9, 10, and 12) discloses a method for the user-specific calibration of a display apparatus placeable on the head of a user (100, shown on a user’s head in Fig. 2) for an augmented presentation (“augmented reality” discussed in [0072]), wherein the display apparatus comprises a holding apparatus (including 20 and 90) which is placeable on the head of a user (seen in Fig. 2), a camera (60) attached to the holding apparatus (seen in Fig. 1), an image generating module (241 and 242) that is attached to the holding apparatus (inside of 20, as seen in Fig. 4) and generates an image (“image light emitted from the right LCD 241” discussed in [0079], with the left section having the “same configuration as the right”), and an imaging optical unit (251 and 252) that is attached to the holding apparatus (inside of 20, as seen in Fig. 4) and depicts the generated image when the holding apparatus is placed on the head of the user (“image light emitted from the right projection optical system 251 to a user's right eye RE” as discussed in [0079]) in such a way that the user can perceive it with at least one eye as a virtual image in overlay with the real environment (“an AR image is visually perceived by a user so as to be aligned with (superposed on) a real object” as discussed in [0097]), the method comprising:
B) in a fine calibration procedure in the state of the holding apparatus in which it is placed on the head of the user (the calibration process shown in Fig. 9 and 10):
B1) showing a virtual marker (called a “marker image”) to the user as a virtual image (labelled IMG in Fig. 12) such that the virtual marker is presented as close as possible to a specified location of a real object based on the adjustment data stored in the display apparatus (based on the adjustment data, called “parameter settings,” “make a user US visually perceive the AR image” wherein the “AR image (AR model) is substantially aligned with those of a specific object” as discussed in [0073]), and
B2) deriving correction data (“collect calibration data” as discussed in [0089], also called a “transformation parameter” in [0100]) based upon positioning information (when “the marker image IMG and the real marker MK2 are visually perceived by the user US so as to be aligned with each other” as discussed in [0089]) which specifies a relative movement of the virtual marker and the real object (a “relative positional relationship” for example including “rotation” and “translation,” as discussed in [0101]) in order to attain for the user an overlay of the virtual marker with the specified location of the real object that is as exact as possible (“having a high level of superposition accuracy of an AR image” as discussed in [0089]), and
B3) after carrying out steps B1) and B2), correcting the adjustment data with the correction data obtained in this way (the “transformation parameter” is updated with the collected calibration data in step S209, see also [0101]) and are stored in the display apparatus as new adjustment data (“transformation parameter is updated and stored” as discussed in [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trail to include a fine calibration procedure as taught by Fu because Fu teaches that multiple calibration processes (eg. S20 and S30) can be performed so “accuracy of an AR image is improved” (see [0165]).

Regarding claim 14, Trail and Fu disclose a method as discussed above, and Fu further discloses wherein, in step B2) of the fine calibration procedure, the positioning information for at least two different specified locations of the real object are taken into account when deriving the correction data (multiple different locations, for example corresponding to the four different corners or elements such as circles C1, C2, etc., are matched with the virtual image, shown more clearly in Fig. 18 where the four corners of the virtual image SIM is aligned with the real object MK1).
It would have been obvious to one of ordinary skill in the art to combine Trail and Fu for the same reasons as discussed above.

Regarding claim 22, Trail and Fu disclose a method as discussed above, and Fu further discloses wherein positioning instructions (eg. instructions corresponding to each of IC1-IC9) that the user has input via an input interface (“operation input section 135”) in order to bring the virtual marker itself into an overlay with the specified location of the real object (for example, “user US can change the size of the setting image SIM so as to be aligned with the size of the real marker MK1 by selecting the icon IC1” as discussed in [0157]) that is as exact as possible (“having a high level of superposition accuracy of an AR image” as discussed in [0089]) are evaluated to ascertain the positioning information (for example, “icon IC6 is an icon for updating the correction of a parameter group having been executed so far as a new parameter group (a camera parameter CP, a transformation parameter, and a projection parameter) and storing the new parameter group” as discussed in [0162]).
It would have been obvious to one of ordinary skill in the art to combine Trail and Fu for the same reasons as discussed above.

Regarding claim 23, Trail and Fu disclose a method as discussed above, and Trail further discloses wherein recordings of the camera (“camera” discussed in [0018]) are evaluated in order to ascertain the positioning information (the position of the eye is determined “based on captured data from the detector 300” as discussed in [0028]).

Regarding claim 24, Trail and Fu disclose a method as discussed above, and Trail further discloses wherein in step A) at least one recording of the user (eg. with a worn display apparatus is evaluated to ascertain the position of the at least one eye (the position of the eye is determined “based on captured data from the detector 300” as discussed in [0028]).

Regarding claim 25, Trail and Fu disclose a method as discussed above, and Trail further discloses wherein the at least one recording is taken by means of the camera (the captured data is from a “camera” as discussed in [0018]).

Regarding claim 27, Trail discloses a method as discussed above, however fails to teach or suggest a virtual marker overlaid with a specified location of a real object.
Fu (Fig. 1, 2, 4, 9, 10, and 12) discloses a method for the user-specific calibration of a display apparatus placeable on the head of a user (100, shown on a user’s head in Fig. 2) for an augmented presentation (“augmented reality” discussed in [0072]) wherein positioning instructions (eg. instructions corresponding to each of IC1-IC9) that the user has input via an input interface (“operation input section 135”) in order to bring the virtual marker itself into an overlay with the specified location of the real object (for example, “user US can change the size of the setting image SIM so as to be aligned with the size of the real marker MK1 by selecting the icon IC1” as discussed in [0157]) that is as exact as possible (“having a high level of superposition accuracy of an AR image” as discussed in [0089]) are evaluated to ascertain the positioning information (for example, “icon IC6 is an icon for updating the correction of a parameter group having been executed so far as a new parameter group (a camera parameter CP, a transformation parameter, and a projection parameter) and storing the new parameter group” as discussed in [0162]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trail to include a user input to bring a virtual marker into an overlay with a specified location of a real object as taught by Fu because this prevents an “error in superposing the AR model on the real object due to the errors of the estimated position and pose” (see [0097]).

Claims 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Trail and Fu as applied to claims 13 and 14 above, and further in view of Nicholls et al. (US 2017/0293146).
Regarding claim 15, Trail and Fu disclose a method as discussed above, and Trail further discloses wherein the position, ascertained in the basic calibration procedure, of one or both of the at least one eye relative to the display apparatus is used to reduce an aberration during image generation (“based on the estimated position and orientation of the user's eye” the HMD performs “adaptive optical distortion correction” as discussed in [0042]).
Additionally, Trail further discloses wherein “content provided to the electronic display 525 for display is pre-distorted” (see [0052]).
However, Trail and Fu fail to teach or suggest wherein the position, ascertained in the basic calibration procedure, of one or both of the at least one eye relative to the display apparatus and the positioning information according to step B2) of the fine calibration procedure is used to reduce a “viewing-angle-dependent aberration by an opposite pre-distortion during image generation.”
Nicholls (Fig. 1 and 3) discloses a method for user-specific calibration (“generates fast calibration data” discussed in [0025]) of a display apparatus placeable on the head of a user (“Head-Mounted Display” discussed in [0015]) wherein a position (eg. “based on the location of the user's eyes” as discussed in [0022]), ascertained in a calibration procedure (the calibration process shown in Fig. 3) is used to reduce a viewing-angle-dependent aberration (“optical aberrations change based on the user's viewing angle” as discussed in [0005]) by an opposite pre-distortion during image generation (“determines 340 optical aberration information using… calibration data” as discussed in [0048], and “pre-distortion applied to the aberration-adjusted image and the focal length of the optics block 104 result in a mitigation of optical aberration” as discussed in [0052]).
Therefore, the combination of Trail and Fu with Nicholls would provide a method wherein the positioning information according to step B2) of the fine calibration procedure (as taught by Fu) is also used to reduce a viewing-angle-dependent aberration by an opposite pre-distortion during image generation (Nicholls teaches that eye location from a calibration process can be used to reduce viewing angle aberration, as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trail and Fu so the calibration procedures are used to reduce a viewing-angle-dependent aberration by an opposite pre-distortion during image generation as taught by Nicholls because this improve the quality of the displayed images (see [0042]).

Claim 18 recites claim limitations identical to those of claim 15, and is merely dependent upon claim 13 instead of claim 14, and so is rejected for the same reasons as claim 15.

Regarding claim 21, Trail and Fu disclose a method as discussed above, and Trail further discloses wherein the position, ascertained in the basic calibration procedure, of the at least one eye relative to the display apparatus is used to reduce an aberration during image generation (“based on the estimated position and orientation of the user's eye” the HMD performs “adaptive optical distortion correction” as discussed in [0042]).
Additionally, Trail further discloses wherein “content provided to the electronic display 525 for display is pre-distorted” (see [0052]).
However, Trail and Fu fail to teach or suggest wherein the position, ascertained in the basic calibration procedure, of the at least one eye relative to the display apparatus is used to reduce a “viewing-angle-dependent aberration by an opposite pre-distortion during image generation.”
Nicholls (Fig. 1 and 3) discloses a method for user-specific calibration (“generates fast calibration data” discussed in [0025]) of a display apparatus placeable on the head of a user (“Head-Mounted Display” discussed in [0015]) wherein a position (eg. “based on the location of the user's eyes” as discussed in [0022]), ascertained in a calibration procedure (the calibration process shown in Fig. 3) is used to reduce a viewing-angle-dependent aberration (“optical aberrations change based on the user's viewing angle” as discussed in [0005]) by an opposite pre-distortion during image generation (“determines 340 optical aberration information using… calibration data” as discussed in [0048], and “pre-distortion applied to the aberration-adjusted image and the focal length of the optics block 104 result in a mitigation of optical aberration” as discussed in [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trail and Fu so the calibration procedures are used to reduce a viewing-angle-dependent aberration by an opposite pre-distortion during image generation as taught by Nicholls because this improve the quality of the displayed images (see [0042]).

Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trail and Fu as applied to claims 13, 14, 15, and 18 above, and further in view of Nistico et al. (US 2014/0055747).
Regarding claim 16, Trail and Fu disclose a method as discussed above, and Trail further discloses in which the position, ascertained in the basic calibration procedure, of one or both of the at least one eye relative to the display apparatus and the positioning information according to step B2) of the fine calibration procedure is used in order to reduce a parallax error that occurs during image  generation (“based on the estimated position and orientation of the user's eye” the HMD performs “parallax correction” as discussed in [0042]).
However, Trail and Fu fail to teach or suggest wherein the reduced parallax error is specifically from “different positions of the eye and camera.”
Nistico (Fig. 1 and 7) discloses a method for user-specific calibration (“device 1 may get calibrated” as discussed in [0083]) of a display apparatus placeable on the head of a user (“1 is designed such that a person can wear it on its head” as discussed in [0057]) wherein the position (“the position of the eyes with respect to the eye tracking device” discussed in [0084]), ascertained in a calibration procedure (“calibration” discussed in [0083]) is used in order to reduce a parallax error (the “position of the eyes” is used so “parallax error can be further corrected” as discussed in [0084]) that occurs during image generation on the basis of the different positions of the eye and camera (the parallax error is a “function of the position of the scene camera 2 with respect to the eye position” as discussed in [0084]).
Therefore, the combination of Trail and Fu with Nistico would provide a method wherein the positioning information according to step B2) of the fine calibration procedure (as taught by Fu) is also used to reduce a parallax error that occurs during image generation on the basis of the different positions of the eye and camera (Nistico teaches that a calibration process can be used to reduce parallax error due to different positions of the eye and camera, as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trail and Fu so the calibration procedures are used in order to reduce a parallax error that occurs during image generation on the basis of the different positions of the eye and camera as taught by Nistico because reducing errors improves display quality.

Claims 17, 19, and 20 recite claim limitations identical to those of claim 16, and are merely dependent upon claims 14, 18, and 13 (respectively) instead of claim 15, and so are rejected for the same reasons as claim 16.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Trail as applied to claim 12 above, and further in view of Nicholls.
Regarding claim 26, Trail discloses a method as discussed above, wherein the position, ascertained in the basic calibration procedure, of the at least one eye relative to the display apparatus is used to reduce an aberration during image generation (“based on the estimated position and orientation of the user's eye” the HMD performs “adaptive optical distortion correction” as discussed in [0042]).
Additionally, Trail further discloses wherein “content provided to the electronic display 525 for display is pre-distorted” (see [0052]).
However, Trail fails to teach or suggest wherein the position, ascertained in the basic calibration procedure, of the at least one eye relative to the display apparatus is used to reduce a “viewing-angle-dependent aberration by an opposite pre-distortion during image generation.”
Nicholls (Fig. 1 and 3) discloses a method for user-specific calibration (“generates fast calibration data” discussed in [0025]) of a display apparatus placeable on the head of a user (“Head-Mounted Display” discussed in [0015]) wherein a position (eg. “based on the location of the user's eyes” as discussed in [0022]), ascertained in a calibration procedure (the calibration process shown in Fig. 3) is used to reduce a viewing-angle-dependent aberration (“optical aberrations change based on the user's viewing angle” as discussed in [0005]) by an opposite pre-distortion during image generation (“determines 340 optical aberration information using… calibration data” as discussed in [0048], and “pre-distortion applied to the aberration-adjusted image and the focal length of the optics block 104 result in a mitigation of optical aberration” as discussed in [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trail so the calibration procedures are used to reduce a viewing-angle-dependent aberration by an opposite pre-distortion during image generation as taught by Nicholls because this improve the quality of the displayed images (see [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691